DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba ‘887.
As to claim 1, Inaba ‘887 discloses a drinking straw comprising all the featured elements of the instant invention, note specifically main tube 8a having a first segment 8, second segment 11 and a first neck 10, an outer diametrical dimension the first segment being larger than an outer diametrical dimension of the second segment, the first neck segment tapered in a direction and connected with the first segment toward the second segment; a sub-tube 1a movably sleeved with the main tube including a third segment 7, fourth segment 5 and a second neck segment 6, an outer diametrical dimension the third segment being larger than an outer diametrical dimension of the fourth segment, the third neck segment tapered in a direction and connected with the third segment toward the fourth segment; the third segment 7 being smaller than or equal to an inner diametrical dimension of the first segment 8, the outer diametrical dimension of the fourth segment 5 being smaller than or equal to an inner diametrical dimension of the second segment 11; the sub-tube is movable in a stretching direction to increase a length of the fourth segment protruding beyond the second segment and when the sub-tube is oved to a predetermined position, the second neck segment is restricted to the first neck segment and the sub-tube is unmovable in the stretching direction, except for the drinking straw being a paper drinking straw.  See Figures 1-4 and col. 1, line 1 through col. 6, line 24.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the drinking straw of Inaba ‘887, to be a paper drinking straw, since it has been held to be within the skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  Inaba ‘887 drinking straw would work equally as well being a paper drinking straw or a plastic drinking straw.
As to claim 2, see constricted portion 9.
As to claims 3-6, see blocking unit 13/14/15, including blocking portion 14 and connecting portion 15.
As to claim 7, see Fig. 3.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hoshi et al ‘533 and Reynolds ‘217 disclose telescoping straws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752